DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-16 are pending and under consideration.

The provisional rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claim 111 of copending Application No. 17/129,633 (reference application) is withdrawn in light of applicant’s cancelation of claim 111 in the ‘633 application. 

The provisional rejection of claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims 106-129, and 138 of copending Application No. 17/129,633 in view of Palena et al (Clinical Cancer Research, 2007, Vol. 13, pp. 2471-2478) is withdrawn in light of applicant’s cancelation of claims 106-129 and 138 of the ‘633 application. 

New Grounds of Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-34 of U.S. Patent No.10,507,235. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ’23 patent anticipate the instant claims to the extent that claim 1 encompasses claim 4 which teaches that the individual who has chordoma has oligometastatic disease and claim 6 which teaches that the individual who has chordoma has metastatic disease.  An individual who has metastatic chordoma is at risk of undergoing metastatic progression and thus, fulfilling the requirements of instant claims 1 and 8. 

Claims 1-10 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,507,235 in view of Palena et al (Clinical Cancer Research, 2007, Vol. 13, pp. 2471-2478, cited in the previous action), and Jambhekar et al (Archives of Pathology and Laboratory Medicine, 2010, Vol. 134, pp. 1181-1187).
Palena et al teach that the Brachyury protein is expressed during the epithelial to mesenchymal transition (EMT) which is a key step in the progression of primary tumors into metastases (page 2471, first column, lines 6-9 and second column, lines 1-4,  lines 27-28 and page 2477, first column, lines 15-22).  Palena et al also teach Brachyury peptide which bind HLA-A0201 and induce antigen-specific CTLs able to release IFN-gamma upon stimulation with the specific peptide (page 2474, first column, last paragraph and Table 2).
Jambhekar et al teach that 90% of chordomas express the brachyury antigen (page 1181, under “Conclusion”).
It would have been prima facie obvious at the time that the claimed invention was made to carry out the methods of the ‘235 patent to treat individuals with chordoma that are undergoing metastatic progression, or at risk of undergoing metastatic progression.  One of skill in the art would have been motivated to do so by the teachings of Palena et al regarding the expression of the Brachyury antigen on cancers as indicative of an EMT process, and thus the progression of a primary tumor into metastasis.  One of skill in the art would also be motivated to administer to individuals with chordoma having risk of progression to metastasis but which do not express Brachyury at the time of the administration, in order to induce an immune response that would protect against cancer cells that progress to express Brachyury thus rendering obvious instant claims 2, and 9, 10, and 12-14.  One of skill in the art would be motivated to treat individuals with chordoma wherein Brachyury expression was detected in the chordoma at the time of administration, because  the claims of the ‘235 patent are directed to the treatment of chordoma, and Jambhekar et al teach that 90% of chordomas express the brachyury antigen, thus rendering obvious instant claim 3.
Regarding claims 4-7, 15 and 16, it would have been prima facie obvious to treat these particular stages of cancer in order to prevent metastatic progression.

Claims 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 26, 27, 31-33, 35, 36, 39-41, 44-50 of copending Application No. 16/664,543 in view of Palena et al (Clinical Cancer Research, 2007, Vol. 13, pp. 2471-2478, cited in the previous action), Larizza et al (Hereditary Cancer in Clinical Practice, 2005, Vol. 3, pp. 29-41) and Jambhekar et al (Archives of Pathology and Laboratory Medicine, 2010, Vol. 134, pp. 1181-1187, reference 49 of the IDS filed 9/9/2019).
Claim 18 of the ‘543 application teaches a method to prevent chordoma, delay the onset of chordoma or improve the outcome of chordoma in an individual who has a history of familial chordoma comprising administering an immunotherapeutic composition comprising (a) a yeast vehicle, and (b) a cancer antigen comprising at least one brachyury antigen, wherein the brachyury antigen  comprises  residues 2-435 of SEQ ID NO:6, wherein at the time of the administration, the individual has not yet been diagnosed with chordoma.  The claims of the ‘543 application do not teach that the individual with a history of familial chordoma is at risk of undergoing metastatic progression, wherein the individual has not yet been diagnosed with chordoma.
Larizza et al teach that chordomas are usually sporadic, but that 8 families with multiple affected members have been reported  suggesting a genetic relationship to chordoma (page 31, lines 1-3 under the heading “Familial chordoma”).
Palena et al teach that the Brachyury protein is expressed during the epithelial to mesenchymal transition (EMT) which is a key step in the progression of primary tumors into metastases (page 2471, first column, lines 6-9 and second column, lines 1-4,  lines 27-28 and page 2477, first column, lines 15-22).  Palena et al also teach Brachyury peptide which bind HLA-A0201 and induce antigen-specific CTLs able to release IFN-gamma upon stimulation with the specific peptide (page 2474, first column, last paragraph and Table 2).
Jambhekar et al teach that 90% of chordomas express the brachyury antigen (page 1181, under “Conclusion”).
It would have been prima facie obvious at the time that the claimed invention was made to carry out the methods of the ‘543 application to treat individuals with a family history of chordoma, wherein the Brachyury expressing chordoma has not yet been detected in the individual  and the individual is at high risk for developing Brachyury expressing cancer, thus fulfilling instant claims 9 and 10.   One of skill in the art would have been motivated to do so by the teachings of Larizza et al on familial chordoma; the teachings of Jambhekar et al that 90% of chordomas express the brachyury antigen; and the teachings of Palena et al regarding the expression of the Brachyury antigen on cancers as indicative of an EMT process, and thus the progression of a primary tumor into metastasis.  One of skill in the art would also be motivated to administer to individuals with history of familial chordoma but which do not have Brachyury expressing chordoma at the time of the administration, in order to induce an immune response that would protect against Brachyury expressing chordoma cells that arise, thus rendering obvious instant claims 9,  and 10. 
This is a provisional nonstatutory double patenting rejection.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643